Hammond, J.
This case is before us upon the respective appeals of the plaintiff Thomas and the intervening creditor Green from a final decree in which certain items in the account of Thomas and the whole account of Green were disallowed.
The particulars relating to the claims disallowed are set forth in the report of the master and need not be repeated. It is clear upon the report that the items for boards used for concrete forms and for conduits, for netting, cotton line, rules, road scraper, buggies used in transporting help, use of scales, freight money paid, and for coal for the steam roller, were all properly disallowed, the last under the principle enunciated in George H. Sampson Co. v. Commonwealth, 202 Mass. 326, 337, 338, and the others upon the principle of Kennedy v. Commonwealth, 182 Mass. 480.
The claim of Green is entirely for teams used for “hauling stone from various stone walls in the vicinity of the highway to the crusher and for hauling cracked stone on to the road from the crusher.” We think that this claim cannot be logically distinguished from the claim for hauling lumber and sand in Webster v. Real Estate Improvement Co. 140 Mass. 526, and therefore it was properly disallowed. And so of similar items in the account of Thomas. There is nothing in Friedman v. County of Hampden, 204 Mass. 494, inconsistent with the result herein reached. Of course the items for teaming for purposes not shown in evidence were properly disallowed. Indeed we do not understand that either of the appellants contends to the contrary.

Decree affirmed.